Case 5:19-cv-05168-TLB Document 17                 Filed 09/13/19 Page 1 of 2 PageID #: 429



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


NORTHPORT HEALTH SERVICES OF ARKANSAS, LLC
D/B/A SPRINGDALE HEALTH AND REHABILITATION
CENTER; NWA NURSING CENTER, LLC D/B/A THE
MAPLES AT HAR-BER MEADOWS                                                           PLAINTIFFS

                               NO. 5:19-cv-05168-TLB

v.

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in his official
capacity as Secretary of the United States Department of Health
and Human Services; CENTERS FOR MEDICARE &
MEDICAID SERVICES, SEEMA VERMA, in her official
capacity as the Administrator of the Centers for Medicare &                       DEFENDANTS
Medicaid Services


                           MOTION TO APPEAR PRO HAC VICE

       Pursuant to Local Rule 83.5(d), Northport Health Services of Arkansas, LLC d/b/a

Springdale Health and Rehabilitation Center and NWA Nursing Center d/b/a The Maples

(“Plaintiffs”) move this Court for the admission of Damon C. Andrews of the law firm Kirkland

& Ellis, LLP to appear as an additional attorney of record for and on behalf of Plaintiffs pro hac

vice. In support of said motion, Plaintiffs state as follows:

       1.      The undersigned is a member in good standing of the bar of the State of Arkansas

and of the United States District Court for the Western District of Arkansas. He maintains an

office located in Arkansas for the practice of law at 5000 Rogers Avenue, Suite 500, Fort Smith,

AR 72903. The court and opposing counsel may readily communicate with the undersigned

regarding the conduct of the case.

       2.      Mr. Andrews’s office address and telephone number are:

                                             Page 1 of 2
Case 5:19-cv-05168-TLB Document 17                  Filed 09/13/19 Page 2 of 2 PageID #: 430



               KIRKLAND & ELLIS, LLP
               1301 Pennsylvania Avenue N.W.
               Washington, D.C. 20004
               (202) 389-5216

       3.      Mr. Andrews is admitted to, and a member in good standing of, the bars of the State

of Virginia and the District of Columbia.

       4.      Mr. Andrews does not reside in Arkansas, is not regularly employed in Arkansas,

and is not regularly engaged in the practice of law in Arkansas. Mr. Andrews agrees to follow the

Local Rules of the Court and to submit to the jurisdiction of the Court in matters of discipline.

       WHEREFORE, Plaintiffs respectfully requests that this Court enter an order allowing

Damon C. Andrews to appear before the Court pro hac vice as an additional attorney of record on

behalf of Plaintiffs in the above-captioned case.



                                              Respectfully submitted,

                                              Kirkman T. Dougherty
                                              AR Bar No. 91133
                                              Attorneys for Plaintiffs
                                              HARDIN, JESSON & TERRY, PLC
                                              P. O. Box 10127
                                              Fort Smith, AR 72917-0127
                                              (479) 452-2200
                                              kdougherty@hardinlaw.com




                                            Page 2 of 2
